                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MICHAEL ANDREW KITCHEN,                  )
     PLAINTIFF,                          )
                                         )     NO. 1:16-CV-190
-V-                                      )
                                         )     HONORABLE PAUL L. MALONEY
ANTHONY CROLL, ET AL.,                   )
    DEFENDANTS.                          )
                                         )
                                        ORDER

      On January 21, 2019 United States Magistrate Judge Phillip J. Green issued a Report

and Recommendation, recommending that the motion for summary judgment by

Defendants Slusher, Croll, and Byrne be granted.

      No objections to the Report and Recommendation were filed within fourteen days,

as required by the pertinent authority. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72;

W.D. Mich. LCivR 72.3. Accordingly, the Court ADOPTS the Report and

Recommendation as the Opinion of the Court. Defendants’ motion for summary judgment

(ECF No. 245) is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff’s motion to certify an interlocutory

appeal (ECF No. 218) under 28 U.S.C. § 1292(b) is DISMISSED AS MOOT.

      JUDGMENT TO FOLLOW.

Date: February 20, 2019                               /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
